Citation Nr: 0638877	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  02-11 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970 and served in the United States Army Reserve from 
1970 to 1994, including active duty from October 1990 to 
January 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Appeals (VA) Regional Office (RO) in Columbia, South 
Carolina.  In October 2003 and August 2005, the Board 
remanded the veteran's case to the RO for further evidentiary 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for schizophrenia.  
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training (ADUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (IADUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002); 
38 C.F.R. § 3.6 (2006).

Thus, with respect to the appellant's periods of Army Reserve 
duty, service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ADUTRA, or injury incurred or aggravated while 
performing IADUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 2002), 38 C.F.R. §§ 3.6, 3.303, 3.304 (2006).  Service 
connection is not legally merited when the disability results 
from a disease process during IADUTRA.  See, e.g., Brooks v. 
Brown, 5 Vet. App. 484, 487 (1993).

In a January 2004 written statement, the veteran maintained 
that he was "at reserve duty in Charleston, SC in 1988" 
when he initially exhibited symptoms of his psychiatric 
disorder.  He said that he left the reserve meeting and saw 
his physician, Dr. R., who hospitalized him (on January 20, 
1988, according to private hospital records).  Included with 
the veteran's service medical records, and in the claims 
files, are letters, dated in February and March 1988, from 
Dr. S.R., the veteran's physician, indicating that the 
veteran was under his care and unable to report for reserve 
duty.

In its October 2003 and August 2005 remands, the Board 
requested verification of the veteran's Reserve duty status 
in early 1988.  However, all that has been repeatedly 
obtained is information regarding his earned retirement 
points, including those for active duty from April 1987 to 
April 1988.  These records do not provide the dates on which 
the veteran served on ADUTRA or IADUTRA.  In an October 2005 
response to the RO's request to provide the exact dates for 
the veteran's Reserve service in 1988, the National Personnel 
Records Center (NPRC) advised the RO that the exact dates 
were not a matter of record.  NPRC provided copies of records 
regarding the veteran's earned retirement points, duplicative 
of that already of record.

However, the Board believes that further effort must be made 
to obtain verification of the veteran's Reserve duty status 
during early 1988, by directly contacting the Commandant of 
the 941st Transportation Company, his Reserve unit in 
Charleston, South Carolina, that, in 1991 and 1993, was 
located at 1050 Remount Road, Bldg. 370, North Charleston, 
South Carolina 29406-3529.  That official should have the 
information on which the veteran's retirement points were 
based and, thus, be able to verify the nature of the 
veteran's duty status during January, February, and March 
1988.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran and 
ask that he provide the most current 
mailing address for the 941st Trans Co 
(MTP) in Charleston, South Carolina, if 
he has it.

2.	Then, RO should request verification of 
all periods of the veteran's active and 
inactive duty for training, to 
specifically include January, February, 
and March 1988, directly from the 
Commandant of the U.S. Army Reserve, 
941st Transportation Company (MDM TRK 
PETRL), 1050 Remount Road, Bldg 370, 
North Charleston, South Carolina 29406-
3529 (and from the Commandant of the 
941st Transportation Company, at the 
address provided by the veteran, if 
different from the above).  If contact 
cannot be made, or it is affirmed that 
no such records exist, documentation to 
that effect should be placed in the 
claims folder.

3.	Thereafter, the RO should readjudicate 
the claim of entitlement service 
connection for schizophrenia, to 
include all evidence received since the 
September 2006 supplemental statement 
of the case (SSOC).  If the benefits 
sought are not granted, the veteran 
should be furnished a SSOC.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



